The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 17/075,948 (the ‘948 application) of U.S. Patent 8,871,756 (the ‘756 patent), which issued from U.S. Patent Application 13/561,366 with claims 1-56 on October 28, 2014.

Objection to the Specification
	The specification is objected to as failing to include the changes made by the certificate of correction which issued for the ‘756 patent on September 22, 2020.  Applicant should include any changes, additions, or deletions that were made by a certificate of correction to the original patent grant in the reissue application without underlining or bracketing.  MPEP 1411.01 (Rev. 08.2017, January 2018)
		 
Amendment
	The amendment filed October 21, 2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings:
	(B) The matter to be added by reissue must be underlined. 	
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.
	Claims 57-59 are new claims and must be underlined in their entirety.

Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  A statement in the oath/declaration of “Patentee claimed less than it had a right to claim in the patent” is not considered a sufficient “error” statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.  In this instance, the error appears to be a failure to previously present narrower claims, which are being added by reissue.  In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).”  See MPEP § 1402 I (Rev. 08.2017, January 2018).  	
I.	Claims 1-59 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,871,756 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.



Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991